Citation Nr: 1741145	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-35 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating greater than 70 percent for an unspecified anxiety disorder.  

2.  Entitlement to a disability rating greater than 30 percent for hypertension.  

3.  Entitlement to an individual unemployability (TDIU) due to service-connected disabilities.  

4.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance/housebound.  


REPRESENTATION

Veteran represented by:	John Worman, Attorney


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran had active service from in the Air Force from September 1952 to April 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2011 and November 2011 ratings decision of the Department of Veterans Affairs (VA) Department of Veteran Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The April 2011 rating decision denied the Veteran's claims for increased ratings for an anxiety disorder and hypertension, and to a TDIU.  The RO certified those three issues to the Board.  The November 2011 rating decision denied SMC.  The Veteran properly perfected his appeal of the SMC claim, however that issue was not certified to the Board by the RO.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2016).  However, when an appeal is certified to the Board for appellate review and the record is transferred to the Board, the Veteran and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a) (2016).  

Although the required notifications have not been sent in regard to the VA Form 9 filed for the SMC issue in October 2014, the Board will decide the claim.  As SMC is being granted below, there is no prejudice to the Veteran.  See 38 C.F.R. § 3.103 (2016); Gray v. McDonald, 27 Vet. App. 313, 327 (2015); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the period on appeal, the disability picture for the Veteran's service-connected unspecified anxiety disorder approximates occupational and social impairment with deficiencies in most areas; however, total occupational and social impairment resulting from the Veteran's service-connected psychiatric disorder has not been shown.

2.  During the period on appeal, the Veteran did not have a workload of greater than 3 METs but not greater than 5 METs that produced symptoms nor did he have a left ventricular dysfunction with an ejection fraction of 30 to 50 percent; or diastolic pressure predominantly 120 or more.  

3.  Resolving doubt in the Veteran's favor, his service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and work experience.  

4.  Resolving doubt in the Veteran's favor, he is in need of the regular aid and attendance of another person due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 70 percent for an unspecified anxiety disorder have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9400 (2016).  

2.  The criteria for a disability rating greater than greater than 30 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.27, 4.104, Diagnostic Codes 7007 (2016).  

3.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 3.340, 3.341(a), 4.16 (2016).  

4. The criteria for special monthly compensation based on a need of aid and attendance of another person have been met. 38 U.S.C.A. §§ 1114 , 5017 (West 2014); 38 C.F.R. §§ 3.351, 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist  

VA's duty to notify was fulfilled by October 2010 and September 2011 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thereafter, the case was adjudicated by way of a Supplemental Statement of the Case in August 2016.  

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  

The Veteran was afforded VA examinations in February 2011, October 2011 and June 2016.  The examinations took into consideration the Veteran's pertinent medical history, his lay assertions and complaints, and a review of the record.  Combined, the examinations are adequate.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

No further notice or assistance is required to fulfill that duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


II.  Disability Ratings

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. 38 C.F.R. § 3.102 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source. Second, the Board must determine if the evidence is credible.  Barr, 21 Vet. App. at 308.  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

A.  Unspecified Anxiety Disorder

The Veteran's anxiety disorder is rated under Diagnostic Code 9400.  38 C.F.R. § 4.130 (2016).  Anxiety disorder is evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2016).  

Under the General Rating Formula for Mental Disorders, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 (2016)  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed under the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.  

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  During the appeal period, the Veteran's GAF scores ranged from 50 at worst, to 64 at best. 

Under the DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  A GAF score is highly probative because it relates directly to the Veteran's level of impairment and social and industrial adaptability.  Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

The Veteran was afforded a VA Mental Disorders examination in February 2011.  The VA examiner noted that the Veteran "continued to struggle with anxiety" and that the Veteran continued to take psychotropic medication prescribed by a psychiatrist.  The examiner noted that the Veteran did not participate in counseling and that his memory appeared intact as evidenced by his ability to recite details of events from the day prior to the interview.  The examiner also noted that "overall," the Veteran's "psychiatric behavioral status appears similar to its state during the last C&P exam in June 2009."  

The examiner noted that the Veteran was able to function independently and manage his financial benefits.  The Veteran was able to understand instructions.  The examiner noted that the Veteran's persisting psychological symptoms affected, but did not preclude his ability to recall instructions and therefore, follow instructions the extent allowed by his physical status.  The examiner also noted that the Veteran's persisting psychological symptoms affected, but did not preclude his ability to attend to tasks for at least two consecutive hours or affected, but did not preclude his ability to interact with supervisors, co-workers, and customers.  The examiner noted that he did not expect the Veteran's psychiatric/behavioral status to change significantly during the next 6-12 months.  

The examiner indicated that the Veteran did not have total occupational and social impairment that was due to mental disorder signs and symptoms.  The examiner indicated that the Veteran's mental disorder signs and symptoms resulted in deficiencies in thinking, work, and mood.  The examiner indicated that for judgment and family relations, it did not.  The Veteran was assigned a GAF score of 64, indicating mild symptoms.

The Veteran underwent a VA Disability Benefits Questionnaire (DBQ) mental disorders examination in October 2011.  The examiner diagnosed the Veteran with anxiety disorder NOS (Not Otherwise Specified).  The examiner noted that the Veteran continued to struggle with anxiety disorder NOS that was diagnosed in the past.  The examiner estimated that the "present symptom severity [was]greater than...during the last review a few months prior [and] it [was] commensurate with that of the [V]eteran's treating psychiatrist during a recent visit."  

The examiner noted that the Veteran exhibited psychosocial and environmental problems, relating to family and employment.  The examiner summarized the Veteran's level of occupational and social impairment as "occupational and social impairment with reduced reliability and productivity."  This is contemplated by the 50 percent rating criteria.  

The examiner noted that anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood are all symptoms applicable to the Veteran's diagnosis of anxiety NOS.  Further, the examiner noted that the Veteran was capable of managing his financial affairs and that his anxiety symptoms did not significantly impact his ability to dress, eat and manage other basic activities of daily living.  The examiner specifically found that the Veteran did not have any additional signs or symptoms due to his service-connected anxiety disorder.  The Veteran's GAF score was 62, indicating mild symptoms.  

Later in October 2011, the Veteran underwent an examination for Aid and Attendance or Housebound.  The Veteran's mental competency was evaluated.  The examiner noted that the Veteran was capable of managing his financial affairs.  The Veteran knew the amount of his benefits; he prudently handled payments; knew the amount of his monthly bills; and handled money and paid bills.  The examiner noted that the Veteran had mild memory loss.  Examiner noted no suicidal or homicidal ideation.  

In support of his claim, the Veteran submitted the results of a private mental status evaluation, conducted in February 2012.  The examiner noted that the Veteran indicated that he lived with his wife, rarely left the house except for the occasional outing to church, "and tend not to drive because of his feeling very anxious and unsure of him behind the wheel." His appetite was variable; he had difficulty sleeping and often dreamt of his time in Vietnam.  The Veteran also reported that he was easily distracted and often "unaccountably anxious."  He reported that he had trouble concentrating on tasks and was forgetful, losing track of what he was supposed to be doing.  

Further, the examiner noted the Veteran to be oriented without the difficulty of "proverb interpretation, judgement, and insight responses."  The Veteran's immediate, recent and remote memory was intact; his mood anxious and affect labile.  The examiner noted the Veteran's "speech was logical and sequential variable in rate and rhythm [and] there were no indications of unusual thought processes."  The examiner diagnosed generalized anxiety disorder, and assigned a GAF score of 50, indicating serious symptoms.  

During a VA examination in June 2016, the examiner noted that the Veteran had a diagnosis of unspecified anxiety disorder.  The examiner noted that the Veteran "continue[d] to suffer from anxiety.  [The] environmental stressors to which he was exposed since the last C&P psychological [examination] in October 2011, included worsened back pain, increased sciatica, worsened hypertension, worsened diabetes, persisting anemia, persisting lymphoma in remission, and his wife's continued struggle with medical deficits."  The examiner noted that in regard to the Veteran's mental diagnosis, there was occupational and social impairment with deficiencies in areas of work, school, family relations, judgment, thinking and/or mood.  This is contemplated by the 70 percent criteria.  The examiner also noted that the Veteran continued to live in a house with his wife and "[t]hey enjoy a few friendships."  The examiner noted that the Veteran was retired since 1997, after 12 years with the Postal Service.  

The examiner indicated that the Veteran had anxiety, chronic sleep impairment, flattened effect, and disturbances of motivation and mood.  He also noted that the Veteran was capable of managing his financial affairs.  

The probative evidence presented above indicates that the Veteran has exhibited symptoms consistent with occupational and social impairment with deficiencies in most areas.  No VA examiner has reported that the Veteran had symptoms such as gross impairment in his thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  His anxiety disorder symptoms were predominantly anxiety, chronic sleep impairment, and disturbances of mood.  Significantly, the Veteran has been married for over 25 years to the same person.  He reported having a "few friends" and occasionally goes to church.  This demonstrates that he is not totally socially impaired.  

Additionally, the VA examiners found that he was oriented with adequate memory, both remote and recent.  His insight, judgment, and intellectual capacity appeared adequate.  The findings outlined above show that the Veteran's symptoms were not of the frequency, severity, or duration needed to produce total social impairment during the appeal period.  Further, VA examiners have found that the Veteran's psychiatric symptoms produce either occupational and social impairment with reduced reliability and productivity or occupational and social impairment with deficiencies in most areas, which are contemplated by the 50 and 70 percent criteria, respectively.  

In evaluating the probative evidence presented above, the Board finds that a 100 percent rating is not warranted for the entire period on appeal because the Veteran's symptoms are not of the frequency, severity, or duration to more closely approximate total social and occupational impairment.  Vazquez-Claudio, 713 F.3d 112.  

B.  Hypertension

The Veteran's hypertension is currently rated at 30 percent disabling under Diagnostic Codes 7101-7007.  38 C.F.R. § 4.27 (2016).  Diagnostic Code 7101 is used to evaluate hypertensive vascular disease (hypertension and isolated systolic hypertension) and provides for the assignment of a 20 percent evaluation requires diastolic pressure predominantly 110mm or more or systolic pressure predominantly 200mm or more.  A 40 percent evaluation requires diastolic pressure predominantly 120mm or more, and a 60 percent evaluation requires diastolic pressure predominantly 130mm or more.  Id.  

Under Diagnostic Code 7007 which governs hypertensive heart disease, a 30 percent rating is assigned when a workload of greater than 5 METs (metabolic equivalents) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  C.F.R. § 4.104, DC 7007 (2016).  A 60 percent rating is assigned when there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id. 

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104 (2016).  

VA examination dated in October 2009, noted the Veteran's blood pressure readings were as follows: 132/76, 134/73, and 121/73.  The examiner noted that electrocardiogram views of the chest showed a normal heart and clear lungs.  There was no infiltrate, edema or effusion present.  An electrocardiogram also showed the Veteran's heart size as larger than normal.  There was mild degenerative disease of the thoracic spine with thoracic aortic tortuosity.  The examiner noted that there were mild effects on usual daily activities, including chores, shopping, sports, and feeding.  She noted there was no effect on exercise, traveling, dressing, bathing, toileting, and grooming.  Recreation was none.  The examiner also noted that there was no effect on employment since that the Veteran was not employed.  The Veteran was diagnosed with hypertension.  

Nurse Practitioner Notes from Montgomery Cancer Center, dated from August 2009 to May 2010 contain blood pressure readings and discussion of cardiac symptoms:  In August 2009, his blood pressure was 123/18 and he denied any heart palpitations, chest pain or orthopnea.  In November 2009, his blood pressure was 122/66 and he denied any heart palpitations, chest pain or orthopnea.  In February 2010, his blood pressure was 141/78 and he denied any heart palpitations, chest pain, orthopnea, or peripheral edema.  In May 2010, his blood pressure was 143/77 and he denied any heart palpitations, chest pain, orthopnea, or peripheral edema.  

The Veteran underwent a VA examination in February 2011.  The Veteran indicated that his hypertension was stable.  He denied any nosebleed or cerebrovascular accident (CVA).  He indicated an occasional headache.  Further, the Veteran denied any heart disease or ischemic cardiomyopathy or congestive heart failure (CHF), cardiomyopathy, or arrhythmias.  Upon examination, the  examiner recorded the Veteran's blood pressure readings as: 144/79, 142/84, 132/81.

The examiner noted that the cardiac examination findings revealed no evidence of congestive heart failure or pulmonary hypertension.  The examiner found normal first (S1) and second (S2) heart sounds.  No extra heart sounds were found.  The Veteran's heart size and rhythm were reported as normal.  The examiner noted the absence of a history of syncope, but a positive history of hypertension, which was controlled by continuous medication.  Additionally, she noted a history of dizziness and dyspnea, resulting from moderate exertion.  The examiner noted her impression: no acute cardiopulmonary abnormality.  The examiner also noted that no continuous medication is required for heart disease.  

Later in October 2011, the Veteran underwent an examination for Aid and Attendance or Housebound examination.  His blood pressure reading was 123/74.  The Veteran reported that he had dizziness. The examiner noted that the Veteran's hypertension was stable and controlled "on diet."  He recommended that the Veteran continued with diet and exercise.  

The Veteran underwent a subsequent VA examination in June 2016.  The examiner confirmed a diagnosis of hypertension.  The examiner noted that the Veteran's treatment plan did not include the taking of continuous medication for his hypertension.  He also indicated that the Veteran was not currently taking any blood pressure medication.  The examiner indicated that it was "unknown whether the Veteran's initial diagnosis of hypertension or isolated systolic hypertension confirmed by blood pressure (BP) readings taken 2 or more times on at least 3 different days."  The examiner noted that the Veteran did not have a history of a diastolic BP elevation to predominantly 100 or more.  The examiner recorded the Veteran's current BP pressure readings as follows: 144/82, 144/82, 143/80.  The examiner noted that the Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to hypertension nor did he have any scars.  The examiner noted that the Veteran's hypertension did not impact his ability to work.  

The medical evidence of record does not show that the 40 percent criteria or higher are met under Diagnostic Code 7101.  During the appeal period, at worst the Veteran's diastolic pressure reading was 84 at the February 2011 VA examination.  In order for the Veteran to have a rating of 40 percent, his diastolic pressure reading must have been predominantly 120 or more.  38 C.F.R. § 4.104 (2016).  Since the evidence does not show that the Veteran's diastolic pressure was predominantly 120 or more, a 40 percent rating is not warranted.

Additionally, the medical evidence of record fails to show that the 60 percent criteria or higher, are met under Diagnostic Code 7007.  During the appeal period, the Veteran did not have a workload of greater than 3 METs but not greater than 5 METs that produced symptoms nor did he have a left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104 (2016).  Further, the Veteran has never had congestive heart failure.  Therefore, the medical evidence of record does not support a 60 percent rating.  

The Board finds the Veteran's reports of his subjective symptoms to be both competent and credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr, 21 Vet. App. at 308.  The February 2011 VA examiner indicated no continuous medication is required for the veteran's heart disease.  Additionally, she concluded that the Veteran's heart size and rhythm were normal.  Moreover, the October 2011 VA examiner noted that the Veteran's hypertension was stable and controlled "on diet."  The Veteran has not asserted that his diastolic pressure is predominantly 120mm or more.  Therefore, the 40 percent criteria under Diagnostic Code 7101 are not met.  

The 60 percent criteria under Diagnostic Code 7007 are also not met. The criteria are based upon METs and left ventricular ejection fraction require specific medical testing.  The probative evidence of record fails to show that the Veteran had a workload of greater than 3 METs but not greater than 5 METs that produced symptoms or that he had a left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The Veteran, in this case, is not competent to diagnose congestive heart failure, and competent medical professionals have found that he does not have this condition.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Such an internal physical process is not readily observable and is not within the competence of the Veteran, who has not been shown by the evidence of record to have medical training or skills.  

For the above-said reasons, the Board finds that the overall disability picture for the Veteran's hypertension is not more closely approximated by a 40 percent disability rating under Diagnostic Code 7101 or a 60 percent disability rating under Diagnostic Code 7007.  38 C.F.R. § 4.7 (2016).  The Board has considered other potentially applicable Diagnostic Codes.  The Veteran has not been diagnosed with any other cardiac disabilities that are contemplated by the Diagnostic Codes pertinent to heart conditions.  Therefore, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3 (2016).  

III.  TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2016).  Individual unemployability must be determined without regard to any non-service-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

When the Board conducts a TDIU analysis, it must take into account the Veteran's education, training, and work history.  Pederson v. McDonald, 27 Vet. App. 276 (2015).  

When determining whether the 4.16(a) threshold is met, disabilities resulting from common etiology or a single accident are considered one disability.  Beginning on March 17, 2009, the Veteran had eight service-connected disabilities: anxiety neurosis, rated at 70 percent disabling; hypertension, rated at 30 percent disabling; peripheral neuropathy, bilateral lower extremities, rated at 20 percent disabling (a piece); non-Hodgkin's Lymphoma, rated at 10 percent disabling; diabetes mellitus, rated at 10 percent disabling; peripheral neuropathy of the bilateral right upper extremities, rated at 10 percent disabling (a piece) for a combined rating of 90 percent.  The Veteran, in this case, has one disability, his anxiety, rated at 70 percent disabling.  Hence, the criteria set forth in 38 C.F.R. § 4.16 (a) were met beginning on March 17, 2009.  

The Veteran in his VA Form 21-8940 claims that starting in May 2009, his full-time employment became affected by his service-connected diabetes and peripheral neuropathy.  He listed his occupation as a MOD technician.  

The Veteran underwent a VA examination in February 2011.  The examiner noted that for the non-Hodgkin's Lymphoma, the Veteran "presently has moderate to severe functional impairments due to the [n]europathy and the Hodgkin's [c]ondition."  The examiner opined that he is of the opinion that the "Veteran is unemployable for both sedentary and physical for his [service connected] non-Hodgkin's Lymphoma and [p]eripheral [n]europathy of the [b]ilateral upper and lower extremities." 

Private mental status examination, conducted by A. H. F, Ph.D., HSPP, and dated in February 2012, noted that the Veteran has a Master's Degree (in Personnel Management) and he worked six years at the FHA and nine with the Postal service, as a mail handler and then in finance.  He retired in 1997.  

After evaluating the Veteran, the psychologist concluded that his "generalized [a]nxiety [d]isorder renders him functionally unemployable in terms of his ability to obtain, maintain or sustain gainful activity.  His psychological condition will significantly affect his ability to interact effectively with co-workers, the general public, and supervision.  He is likely to have significant difficulty concentrating and persisting in tasks, in making independent decisions with respect to tasks assigned to him.  His condition is a direct extension of his service-connected psychological condition."  

The psychologist completed a Medical Opinion on Service Connected Impairments Re: Ability to Do Work-Related Activities (Mental).  He noted that the based on a 40-hour work week, the Veteran would miss 3 or more days of work per month due to mental problems.  The Veteran would also need to leave early 3 or more days per month from the workplace because of mental problem.  He would not be able to stay focused for at least 7 hours of the 8-hour work day to complete simple repetitive tasks more than 3 days per month.  Lastly, the Veteran would frequently decompensate when subjected to the normal pressures and constructive criticism of a job.  

In June 2016, the Veteran underwent hypertension, diabetes mellitus, and peripheral neuropathy examinations.  During the hypertension examination the examiner concluded that the Veteran's hypertension did not impact his ability to work.  During the diabetes examination, the examiner also concluded that the Veteran's diabetes mellitus (and its complications) did not impact his ability to work.  Lastly, the peripheral neuropathy examiner concluded that the Veteran's diabetic peripheral neuropathy impacts his ability to work by limiting his range of motion with walking, prolonged standing, and weight bearing.  He concluded that the Veteran "walks slow and guarded with cane [and has a] history of falls due [to] neuropathy."  

In addition to the medical evidence, the record contains lay statements from the Veteran, his friend of over 25 years, B. N., and his wife, M. P.,  of over 25 years, detailing the severity of his service-connected disabilities.  In a Statement in Support of the Claim, dated in September 2011, the Veteran stated that because of his service-connected disabilities, his "arms and elbows are in poor condition which makes it almost impossible to wash my back and lower extremities, i.e., legs and feet - when bathing or taking a shower.  It is difficult to dress myself, buttoning shirts, zipping trousers and jackets lacing and tying my shoestrings."  Also in September 2011, B. N. attested that the Veteran was active in the neighborhood, church and around his property, doing chores in the up-keeping of his home and garden.  Over the years she has observed the veteran's "bout [with] [L]ymphoma slowed him down considerably with an unstable walking pace," an inability to drive himself because of weakness in his arms and legs and his wife having to assist him in eating. 

In October 2011, the Veteran's wife, M. P., stated that her husband's weakness in his upper and lower extremities made it unable for him to feed himself and drive.  She added that because of the Veteran's neuropathy, his nervousness and anxiety disorder, [he] "become[s] very uncomfortable, tense and nervous when in church, a shopping mall or in some other large gatherings."  

The Board notes that lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 8 Vet. App. 398 (1995).  The Board finds that the Veteran's spouse and friend are competent to report their observations regarding the effects of the Veteran's service-connected disabilities.  The lay evidence is also credible.  

The medical records and lay statements indicate that the severity of the Veteran's service-connected disabilities precluded his ability to work.  Despite the singular opinions provided by the VA examiners in June 2016, the Board finds that overall, the evidence shows that the Veteran has consistently experienced severe functional impairment as a result of his service-connected disabilities which has caused him to not be able to secure or follow substantially gainful employment.  

The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Reviewing the totality of the evidence, however, including the Veteran's current medical findings detailing the severity of his service-connected disabilities, due to limitations caused by the service-connected disabilities, the cumulative objective evidence of record, the Board finds that the Veteran's service-connected disabilities, and coupled with his educational/training background and employment history, likely preclude him from securing and following any substantially gainful employment (either physical or sedentary).  Accordingly, resolving all doubt in the Veteran's favor, the Board finds that entitlement to TDIU is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV. SMC

Generally, with respect to claims of entitlement to SMC based on the need for the regular aid and attendance of another person, such claims will be granted when a veteran, due to a service-connected disability, has the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b).

The record does not reflect that the Veteran has the anatomical loss or loss of both feet or one hand and one foot or is blind in both eyes, nor does he so contend.  See 38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b).  Thus, the question is whether he is permanently bedridden or so helpless as to be in need of regular attendance due to his service-connected disabilities.

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to the following: inability of a veteran to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of a veteran to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a veteran from the hazards or dangers inherent in his/her daily environment.  

"Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the Veteran remain in bed.  It is not required that all of the disabling conditions listed above be found to exist before a favorable rating may be made.  The particular personal functions that a veteran is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need "regular" aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352 (a).  

The Veteran's service-connected disabilities are set forth above.  There is competent, credible evidence that the Veteran is regularly unable to feed himself, and therefore regularly needs the assistance of another person to eat.  

The Veteran submitted lay testimony from his wife (M. P.) and his friend (B. N.) of 25 years detailing his wife's dedication to assisting her husband in "eating without spillage."  In October 2011, the Veteran was afforded a VA examination for Aid and Attendance or Household and he reported that his wife helped to feed him 60 percent of the time because of weakness.  As noted above, all of the factors enumerated in 38 C.F.R. § 3.352 (a) are not required in order for the claim to be granted.  In addition to regularly (more than half of the time) needing assistance to eat, the evidence shows that the Veteran has significant difficulty dressing himself and sometimes needs his wife to help him use the bathroom.  

Resolving reasonable doubt in favor of the Veteran, the claim of entitlement to SMC based on the need for aid and attendance of another person is granted.


ORDER

Entitlement to a disability rating greater than 70 percent for unspecified anxiety disorder is denied.  

Entitlement to a disability rating greater than 30 percent for hypertension is denied.  

Entitlement to a total disability evaluation based on individual unemployability (TDIU) is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to SMC based on the need for regular aid and attendance of another person is granted, subject to the laws and regulations governing the award of monetary benefits.



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


